Case 19-20045-TLM   Doc 3   Filed 01/18/19 Entered 01/18/19 14:08:24   Desc Main
                            Document      Page 1 of 5
Case 19-20045-TLM   Doc 3   Filed 01/18/19 Entered 01/18/19 14:08:24   Desc Main
                            Document      Page 2 of 5
Case 19-20045-TLM   Doc 3   Filed 01/18/19 Entered 01/18/19 14:08:24   Desc Main
                            Document      Page 3 of 5
Case 19-20045-TLM   Doc 3   Filed 01/18/19 Entered 01/18/19 14:08:24   Desc Main
                            Document      Page 4 of 5
Case 19-20045-TLM   Doc 3   Filed 01/18/19 Entered 01/18/19 14:08:24   Desc Main
                            Document      Page 5 of 5
